Citation Nr: 0923659	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  04-20 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post operative residuals of a right knee replacement.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from December 
1953 to February 1956.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which continued the previously assigned 
ratings for service-connected right knee (30 percent) and 
left knee (10 percent) disabilities.

In September 2004, the Board remanded the appeal to the RO 
for additional development.

In August 2005 the Veteran testified at a hearing before RO 
personnel; a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this appeal.  As the case is being 
remanded for further development, the AMC/RO must ensure that 
adequate VCAA notice as to all elements of the claim is 
provided, including the notice requirements pertaining to 
increased ratings outlined in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Court in Stegall has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Stegall, 11 Vet. App. 
at 271.  Thus, while the Board regrets the additional delay 
in this case, for the reasons discussed below, the case must 
be returned to the AMC/RO to secure additional VA treatment 
records and to schedule an additional VA joints examination.

In September 2004, the Board remanded the Veteran's claims to 
obtain additional VA treatment records from December 2003 to 
the present from the Florence Community-Based Outpatient 
Clinic (CBOC) and the Dorn Hospital, both in Columbia, South 
Carolina.  A review of the claims file shows that only VA 
treatment records dated from March to October 2005 from these 
locations were obtained.  The RO should obtain the Florence 
and Dorn VA treatment records from December 2003 to March 
2005 and from October 2005 to the present.

The Board notes that the Veteran failed to appear for a 
scheduled VA examination in August 2008, and it is unclear 
whether he received proper notice.  In July 2008, the AMC 
notified the Veteran that a VA facility would notify him of 
the date, time, and place of the VA examination.  This letter 
(and a VCAA letter from the AMC dated in September 2007) was 
mailed to a new address in Hartsville, South Carolina.  
Neither letter was returned.  However, since he filed his 
claim for an increased evaluation for his knees in October 
2003, he had received mail at his daughter's residence.  Yet, 
in April 2009, the February 2009 supplemental statement of 
the case that was mailed to that address was returned as 
undeliverable.  Accordingly, the AMC/RO is requested to 
confirm the Veteran's last known address before mailing 
subsequent correspondence to him, and the Veteran is reminded 
that he is responsible for promptly notifying VA of any 
address changes.

VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of his disabilities will be a fully informed 
one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  As the 
case is already being remanded for additional development, 
the Veteran should be afforded one more opportunity for a VA 
orthopedic or joints examination.  The Veteran is hereby 
notified that it is his responsibility to report for any 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158, 3.655 (2007); see also Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the 
VA's duty to assist the veteran is not a one-way street; the 
veteran also has an obligation to assist in the adjudication 
of his claim).

Finally, in February 2002, the RO conducted a Social Security 
Administration (SSA) Inquiry, which showed that the Veteran 
began receiving SSA benefits in March 2000.  In the event 
these take the form of SSA disability benefits, the Court has 
held that VA has a duty to acquire a copy of the decision 
granting such benefits and the supporting medical documents.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  
Although VA is not obligated to follow a determination made 
by SSA, these records may be relevant to the matter on appeal 
and should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to confirm 
the Veteran's last known address.  They 
are to enlist the aid of the Veteran's 
service representative in their efforts to 
ascertain the Veteran's whereabouts.  All 
efforts to contact the Veteran are to be 
documented and associated with the claims 
folder.  

2.  The AMC/RO should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
meets the notice requirements pertaining 
to increased ratings outlined in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

3.  If it is determined that the Veteran 
is in receipt of Social Security 
disability benefits, appropriate efforts 
should be taken to obtain a complete copy 
of the Veteran's Social Security 
Administration disability determination 
with all associated medical records.

4.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA medical care providers who 
treated the Veteran for his right and left 
knee disabilities since December 2003.  Of 
particular interest are Florence CBOC and 
Dorn Hospital treatment records dated from 
December 2003 to March 2005 and from 
October 2005 to the present.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review. 

5.  The Veteran should be afforded a VA 
joints examination to evaluate the current 
nature of his service-connected right and 
left knee disabilities.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims folder 
must be made available to the examiner 
performing the examination for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The examination must be conducted following 
the protocol in VA's Disability Examination 
Worksheet for VA Joints Examination, 
revised on April 20, 2009.  The examination 
must respond to the instructions contained 
therein.  

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  In addition, as 
the claims folder contains multiple letters 
from members of the Veteran's family 
explaining that he cannot read or write, a 
telephone call, if possible, notifying the 
Veteran of any scheduled VA examination, 
would be appropriate.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.

7.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




